Title: From Thomas Jefferson to Charles Bonnycastle, 6 March 1825
From: Jefferson, Thomas
To: Bonnycastle, Charles


Dr Sir
Monto
Mar. 6. 25
Your letter of Mar. 4. was laid before the board of Visitors as soon as recd but other business prevented their taking it into considn till  yesterday. it conveyed  the first intimation they had  recd of the transaction which was the subject of it. the state of mr Gilmer’s health from the time of his return to the present day has probably prevented our recieving  as yet his informn respecting it, for indeed his health has been such as enabled him to communicate his transactions in detached parts only from time to time and and  different letters as he found himself able to write. in consequence of this the board suspended coming to any  immediate decision until mr Gilmer could be heard from and they requested me to address a letter to him, which I do this day, asking his official report on the subject, on the reciept of this  the  matter will be promptly attended to, and I shall have the pleasure of making known to you the result as soon as formed. be pleased to accept the assurance of my great esteem & respectTh: J.